DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 19 and subsequent dependent claims.  The prior art of record does not disclose or render obvious an automated storage and retrieval system comprising a storage grid as claimed, at least one container handling vehicle configured to move on the rail system, wherein the at least one container handling vehicle comprises a wheel arrangement being configured to guide the at least one storage container vehicle along the rail system in at least one of the first direction and the second direction and a service vehicle for movement on the rail system, comprising a container vehicle handling part for mechanical interacting with the at least one container handling vehicle operating on the rail system and propulsion means allowing movement of the service vehicle in any direction over the top of the rail system during operation, comprising a first caterpillar track comprising a longitudinal extending endless belt, a second caterpillar track comprising a longitudinally extending endless belt directed parallel to the endless belt of the first caterpillar track, a belt motor driving the endless belts, wherein the first and second caterpillar track have, when moving over the top of the rail system an overall length L exceeding the distance across two grid cells in the first direction and the second direction  wherein movement of the caterpillar tracks over the top of the rail system signify that the caterpillar tracks are supported on the rail system, but do not engage with the rails themselves.
Arguments filed 5/6/2022 are persuasive.  The previously cited prior art does not disclose a service vehicle for movement on the rail system, comprising a container vehicle handling part for mechanical interacting with the at least one container handling vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652